DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-17 in the reply filed on 05/18/22 is acknowledged. By this election, claims 18-20 are withdrawn and claims 1-17 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (2016/0064328).
Regarding claim 1, Kwon (Fig. 1) discloses an integrated circuit (IC) assembly 100, comprising: a die comprising an IC 110 ([0021]); and a second die, interposer, or package substrate 122 ([0024]); wherein: the IC 110 is electrically coupled by first solder features 114 to the second die, interposer, or package substrate 122 ([0022]); the IC 110 is thermally coupled by second solder features 114 to the second die 112, interposer, or package substrate 122; the second solder features 114 are electrically insulated from the first solder features 114; and the second solder features 114 are interconnected to each other by a metallization trace 104 on at least one of the die 110, second die 112, interposer, or package substrate 122 (Fig. 1, [0022]).  

Regarding claim 9, Kwon (Figs. 1 and 3) discloses wherein the second solder features 114 are interconnected to each other by a metallization trace 306 on the second die 112, interposer, or package substrate 122.  

Regarding claim 10, Kwon (Fig. 1) discloses wherein: the second die, interposer, or package substrate 122 has a larger area than the die 110; and the second solder features 114 are electrically interconnected to each other by a metallization trace 306 (Fig. 3) that extends into a portion of the second die 112, interposer, or package substrate 122 that is beyond an edge of the die.  

Regarding claim 11, Kwon (Fig. 1) discloses wherein the metallization trace 106/306 comprises a redistribution layer of the interposer, or package substrate 122.  

Regarding claim 13, Kwon (Fig. 1) discloses an integrated circuit (IC) device package 100, comprising: a package substrate 121 ([0023]); a first die 110 comprising a first IC ([0021]), wherein the first die 110 is coupled to the package substrate 121; and a second die 112 comprising a second IC ([0021]), wherein: first solder features 114 electrically couple the first IC 110 to the second IC 112; second solder features 114 thermally couple the first IC 110 to the second IC 112; the second solder features 114 are electrically insulated from the first solder features 114; and the second solder features 114 are interconnected to each other by a metallization trace 106/306 on at least one of the first die 110, or second die 112 (Figs. 1 and 4B).  

Regarding claim 14, Kwon (Fig. 1) discloses wherein: the package substrate 121 has a larger area than the first die 110; the first die 110 has a larger area than the second die 112; Application. No. 16/219,1584 Examiner: DOAN Docket No. O1.AB0939-USArt Unit: 2814the first die 110 is between the package substrate 121 and the second die 112; and the second solder features 112 are electrically interconnected to each other by a metallization trace 106 that extends into a portion of the first die 110 that is beyond an edge of the second die 112.  

Regarding claim 15, Kwon (Fig. 1) discloses wherein: the metallization trace 106/306 is on (the side) the first die 110; third solder features 114 electrically couple the second IC 112 to the package substrate 121; the first IC 110 comprises a volatile or non-volatile electronic memory; and the second IC 112 comprises a floating point gate array, or microprocessor ([0021]).  

Regarding claim 16, Kwon (Fig. 1) discloses wherein: the first solder features 114 are coupled to the first die 110 through an under bump metallization (UBM) 106/306 (Fig. 3, [0032]); the metallization trace 106/306 comprises the UBM; and the second solder features 114 are coupled to the first die 110 through the metallization trace 106/306.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2016/0064328) in view of Refai-Ahmed et al. (2020/0152546).
Regarding claim 17, Kwon (Fig. 1) discloses the device package further comprising: a power supply coupled to the device package to power the first and second ICs ([0024]), but does not disclose a heatsink coupled to the IC device package.
However, Refai-Ahmed (Fig. 1A) discloses a heatsink 60 coupled to the IC device package for dissipation (see [0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kwon by forming the heatsink coupled to the IC device package for dissipation, as taught by Refai-Ahmed (see Fig. 1 and [0040]).

Regarding claim 12, Kwon (Fig. 1) discloses all the claimed limitation except for the second solder features have a diameter no more than 100 µm; the metallization trace comprises a first segment having a length of at least 300 µm between a first and second of the second solder features, and a second segment having a length of at least 500 µm between the second of the second solder features and a third of the second solder features.  
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the second solder features have a diameter no more than 100 µm; the metallization trace comprises a first segment having a length of at least 300 µm between a first and second of the second solder features, and a second segment having a length of at least 500 µm between the second of the second solder features and a third of the second solder features as claimed, because the dimensions can be varied depending upon the device in a particular application.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 2. Specifically, the prior art of record fails to disclose the metallization trace is on at least one of the die or second die; the die comprises a front side, and a back side, and a first semiconductor substrate therebetween; the second die comprises a front side, and a back side, and a second semiconductor substrate therebetween; the assembly further comprises an underfill comprising a dielectric material, the underfill between individual ones of the second solder features; and the metallization trace is between the underfill and at least one of the first or second semiconductor substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814